Title: Thomas Jefferson to James Madison, 10 October 1811
From: Jefferson, Thomas
To: Madison, James


          
                  Dear Sir 
                   
                     Monticello 
                     Oct. 10. 11.
          
		  
		  
		  
		  
		   
		   
		   
		  Mrs Lewis, the widow of Colo Nich Lewis, has requested me to mention to yourself the name of a mr Wood, an applicant for a commission in the army. on recieving the request I rode to her house to ask something about him, observing to her that something more than his name would be necessary.
			 
		   she candidly told me at once that he was a very capable young man, connected with her only as being a 
                   brother to one of her sons in law, that he had married a respectable girls 
                  girl in Louisa, but became so dissipated and disorderly in his conduct that his father in law drove him off and procured an act of divorce from his wife, who is now married to another husband. this affected him so that he went off to the Western country, and, as she has been informed, became quite a new man: but had no
			 knolege of it herself. 
                  she
			 was inclined to suppose it true as hers 
                  her son Nicholas had written to her presi 
                  pressingly on his behalf and had particularly urged her to get me to mention him to you. to this neighbor I can
			 refuse nothing, and I therefore comply with her request, stating the grounds on which we are both put into motion, and adding some information which perhaps may not be conveyed by others.the old king dies hard; but he will
			 die. I wish we were as sure that his successor would give us justice and peace. I think it a little more than
			 barely
			 possible, relying on his former habits of connection, not on his principles, for he has none worthy of reliance. ever affectionately your’s
          
            Th:
            Jefferson
        